DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 15 is cancelled.  Claims 1-14 are pending, and under examination on the merits. 

Priority
This application is a 371 National Stage application of International Application No.
PCT/EP2018/080840, filed November 9, 2018 which claims priority to EP 17201850.9 filed 5 November 15, 2017.
Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 05/13/2020, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

Response to Restriction Requirement
Applicant’s election with traverse of Group I drawn to claims 1-13 in the reply filed on 10/25/2021 is acknowledged.   

Status of the Claims
Claims 1-13 are under examination on the merits.  Claim 14 remains withdrawn.

Claims 1-13 are searched and examined.  The claims are found allowable.  Withdrawn claim 14 drawn to a method of use allowed product of claim 1 is rejoined for further examination.   Claim 14 is also found allowable.

Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
	Applicant’s claim 1 is drawn to a compound of formula (1)
    PNG
    media_image1.png
    150
    455
    media_image1.png
    Greyscale
, wherein R7 is phenyl, phenoxy, heteroaryl or heteroaryloxy, wherein the heteroaryl moiety is a 5- or 6-membered aromatic ring which comprises 1, 2, 3 or 4 heteroatoms individually selected from N, O and S, and wherein the phenyl and heteroaryl moieties are each optionally substituted by 1, 2 or 3 substituents, which may be the same or different, selected from R8; 
R8 is hydroxy, halogen, cyano, C1-C6alkyl, C1-C6alkoxy, C2-C6alkenyl, C2-C6alkynyl, C1- C6haloalkyl, cyanoC1-C6alkyl, hydroxyC1-C6alkyl, or C1-C4alkoxyC1-C6alkyl; X is -CH2-, -CH2CH2-, or -CH2CH2CH2-; the other substituents are defined according to claim 1, or a salt or an N-oxide thereof; an agrochemical composition comprising a fungicidally effective amount of a compound of formula (I) according to claim 1; and a method of controlling or preventing infestation of useful plants by phytopathogenic microorganisms, wherein a fungicidally effective amount of a compound of formula (I) according to claim 1, or a composition comprising this compound as active ingredient, is applied to the plants, to parts thereof or the locus thereof.  The novelty of the claimed compound of formula (I) is having a phenyl, phenoxy, heteroaryl, or R7) substituted C3-C5-cycloalkyl group attached to the oxygen of the acyloxyl moiety of the compound.  
The closest prior art is WO 01/05769 (the `769 publication).  The `769 publication discloses fungicidal 2-pyridyl alkyl amides and their compositions, methods of use and preparation with the specific examples of the compounds 369 
    PNG
    media_image2.png
    183
    283
    media_image2.png
    Greyscale
and 372 
    PNG
    media_image3.png
    150
    300
    media_image3.png
    Greyscale
.  However, neither the cyclohexyl ring of compound 372 nor the pyrrolidine ring of the compound 369 is substituted by a phenyl, phenoxy, heteroaryl, or heteroaryloxy (R7). In addition, the `769 publication does not disclosed any anti-fungal testing data of the closest compounds 369 and 372.  One ordinary skilled in the art would not be motivated to select the compounds of 369 and 372 for further modification.   Therefore, the `769 publication would have been district from Applicant’s claims.  Therefore, claims 1-14 are allowable.  

Conclusions
Claims 1-14 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731